Exhibit 10.38

 




AMENDMENT TO THE
CORONADO BIOSCIENCES, INC.
2012 EMPLOYEE STOCK PURCHASE PLAN

WHEREAS, the Board of Directors of Fortress Biotech, Inc. (the “Company”) deem
it to be in the best interests of the Company to amend, and have approved at the
next annual meeting of the stockholders of the Company, the amendment of the
Coronado Biosciences, Inc. 2012 Employee Stock Purchase Plan (the “ESPP”) as set
forth below, effective April 14, 2017;

NOW, THEREFORE, the ESPP shall be amended as follows.

1. To reflect the change in the Company’s name, all references in the ESPP to
“Coronado Biosciences, Inc.” and “Coronado” are replaced with “Fortress Biotech,
Inc.” and “Fortress” respectively.

2. Section 3 of the ESPP is deleted in its entirety and the following
substituted in lieu thereof:

3. Share Reserve.  The maximum number of shares which may be issued under the
Plan shall be Four Hundred Thousand (400,000) shares of Fortress’s authorized
but unissued common stock, $0.001 par value (the “Shares”). In the event that
any Purchase Right for any reason expires or is canceled or terminated, the
Shares allocable to the unexercised portion of such Purchase Right may again be
subjected to a Purchase Right.

3. Except as herein amended, the terms and provisions of the ESPP shall remain
in full force and effect as originally adopted and approved, as amended to date.

IN WITNESS WHEREOF, the undersigned officer of the Company attests that the
foregoing Amendment to the Fortress Biotech, Inc. 2012 Employee Stock Purchase
Plan was adopted by the Company’s Board of Directors on April 14, 2017.



  FORTRESS BIOTECH, INC.         By: /s/ Lindsay A. Rosenwald, M.D.     Lindsay
A. Rosenwald, M.D.     President and Chief Executive Officer



1

--------------------------------------------------------------------------------

 
 

Coronado Biosciences, Inc.

2012 EMPLOYEE STOCK PURCHASE PLAN

1. Purpose.  The Coronado Biosciences, Inc. 2012 Employee Stock Purchase Plan
(the “Plan”) is established to provide eligible employees of Coronado
Biosciences, Inc., a Delaware corporation, and any successor corporation thereto
(collectively, “Coronado”), and any current or future parent corporation or
subsidiary corporations of Coronado as the Board of Directors of Coronado (the
“Board”) shall from time to time designate (collectively referred to as the
“Company” and individually referred to as a “Participating Company”), with an
opportunity to acquire a proprietary interest in the Company by the purchase of
common stock of Coronado. For purposes of the Plan, the terms “parent
corporation” and “subsidiary corporation” shall have the meanings as defined in
sections 424(e) and 424(f), respectively, of the Internal Revenue Code of 1986,
as amended (the “Code”).

Coronado intends that the Plan shall qualify as an “employee stock purchase
plan” under section 423 of the Code (including any amendments or replacements of
such section), and the Plan shall be so construed. Any term not expressly
defined in the Plan but defined for purposes of section 423 of the Code shall
have the same definition herein.

An employee participating in the Plan (a “Participant”) may withdraw such
Participant’s accumulated payroll deductions (if any) and terminate
participation in the Plan or any Offering (as defined below) therein at any time
during a Purchase Period (as defined below). Accordingly, each Participant is,
in effect, granted an option pursuant to the Plan to purchase shares of common
stock of Coronado (each a “Purchase Right”, and collectively, the “Purchase
Rights”) which may or may not be exercised at the end of a Purchase Period.

2. Administration.  The Plan shall be administered by the Board and/or by a duly
appointed committee of the Board having such powers as shall be specified by the
Board. Any subsequent references to the Board shall also mean the committee if a
committee has been appointed. All questions of interpretation of the Plan or of
any Purchase Right shall be determined by the Board and shall be final and
binding upon all persons having an interest in the Plan and/or any Purchase
Right. Subject to the provisions of the Plan, the Board shall determine all of
the relevant terms and conditions of Purchase Rights granted pursuant to the
Plan; provided, however, that all Participants granted Purchase Rights pursuant
to the Plan shall have the same rights and privileges within the meaning of
section 423(b)(5) of the Code. All expenses incurred in connection with the
administration of the Plan shall be paid by the Company.

3. Share Reserve.  The maximum number of shares which may be issued under the
Plan shall be Two Hundred Thousand (200,000) shares of Coronado’s authorized but
unissued common stock, $.001 par value (the “Shares”). In the event that any
Purchase Right for any reason expires or is canceled or terminated, the Shares
allocable to the unexercised portion of such Purchase Right may again be
subjected to a Purchase Right.

4. Eligibility.  Any employee of a Participating Company is eligible to
participate in the Plan except employees who:

(a) customarily work 20 hours or less per week for a Participating Company;

(b) customarily work not more than five months in any calendar year for a
Participating Company; or

(c) as of the start of an Offering, own stock of Coronado (or any parent or
subsidiary corporation of Coronado) and/or own or hold options to purchase or
who, as a result of participation in the Plan, would own or hold options to
purchase, stock of Coronado (or any parent or subsidiary corporation of
Coronado), possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of Coronado (or any parent or subsidiary
corporation of Coronado) within the meaning of section 423(b)(3) of the Code.

Notwithstanding anything herein contained to the contrary, any individual
performing services for a Participating Company solely through a leasing agency
or employment agency shall not be deemed an “employee” of such Participating
Company.

2

--------------------------------------------------------------------------------

 
 

5. Offering Dates.

(a) Offering Periods. Except as otherwise set forth below, the Plan shall be
implemented by offerings (individually, an “Offering”) of approximately six (6)
months duration (an “Offering Period”). The “Initial Offering Date” is February
1, 2012. The initial Offering shall be of ten (10) months duration, shall
commence on the Initial Offering Date and shall end on November 30, 2012 (the
“Initial Offering Period”). Thereafter, Offering Periods shall commence on
December 1 and end on May 31 and then commence on June 1 and end on the next
November 30. Notwithstanding the foregoing, the Board may establish a different
term for one or more Offerings and/or different commencing and/or ending dates
for such Offerings. An employee who becomes eligible to participate in the Plan
after an Offering Period has commenced shall not be eligible to participate in
such Offering but may participate in any subsequent Offering provided such
employee is still eligible to participate in the Plan as of the commencement of
any such subsequent Offering. Eligible employees may not participate in more
than one Offering at a time. The first day of an Offering Period shall be the
“Offering Date” for such Offering Period. In the event the first and/or last day
of an Offering Period as set forth above is not a Trading Day (as defined
below), such first and/or last day shall be deemed to be the last Trading Day
before such day, respectively. For purposes of this Plan, “Trading Day” shall
mean a day on which national stock exchanges are open for trading.

(b) Purchase Periods. Except for the Initial Offering Period, each Offering
Period shall consist of one (1) purchase period of approximately six (6) months
duration (individually, a “Purchase Period”). The last day of each Purchase
Period shall be the “Purchase Date” for such Purchase Period. The Purchase
Period commencing on the Initial Offering Date of February 1, 2012 (the “First
Purchase Period”) shall end on November 30, 2012. Each subsequent Purchase
Period after the First Purchase Period will commence with the beginning of the
respective Offering Period and end at the end of such respective Offering
Period. Notwithstanding the foregoing, the Board may establish a different term
for one or more Purchase Periods and/or different commencing dates and/or
Purchase Dates for such Purchase Periods, upon providing reasonable notice. In
the event the first and/or last day of a Purchase Period as set forth above is
not a Trading Day, such first and/or last day shall be deemed to be the last
Trading Day before such day, respectively.

(c) Governmental Approval; Stockholder Approval.  Notwithstanding any other
provision of the Plan to the contrary, any Purchase Right granted pursuant to
the Plan shall be subject to (i) obtaining all necessary governmental approvals
and/or qualifications of the sale and/or issuance of the Purchase Rights and/or
the Shares, and (ii) obtaining stockholder approval of the Plan as required
pursuant to section 423(b)(2) of the Code. Notwithstanding the foregoing, such
stockholder approval shall not be necessary in order to grant any Purchase Right
granted in the Plan’s Initial Offering Period; provided, however, that the
exercise of any such Purchase Right shall be subject to obtaining such
stockholder approval of the Plan. If such stockholder approval is not obtained
before the end of the Initial Offering Period, this Plan shall be deemed null
and void and all rights hereunder shall terminate and each Participant’s
accumulated payroll deductions shall be returned as soon as practicable after
the termination, without the payment of any interest (unless the Board decides
otherwise pursuant to paragraph 9(e) below), to the Participant, and the
Participant’s interest in the Offering and/or the Plan, as applicable, shall
terminate.

6. Participation in the Plan.  An eligible employee shall become a Participant
on the Offering Date after satisfying the eligibility requirements and
delivering to the Company’s payroll office not later than three (3) full
business days before such Offering Date (the “Subscription Date”) a
fully-completed subscription agreement (utilizing a form provided by the Company
for such purpose) indicating the employee’s election to participate in the Plan
and authorizing initial payroll deductions for the applicable Offering of 1% to
10% of the Participant’s Compensation. An eligible employee who does not deliver
such a subscription agreement to the Company’s payroll office on or before the
Subscription Date shall not participate in the Plan for that Offering Period or
for any subsequent Offering Period unless such employee subsequently enrolls in
the Plan by filing such a subscription agreement with the Company by the
Subscription Date for such subsequent Offering Period. The Company may, from
time to time, change the Subscription Date as deemed advisable by the Company in
its sole discretion for proper administration of the Plan, upon providing
reasonable notice.

3

--------------------------------------------------------------------------------

 
 

Each employee shall be required to comply with above participation requirements,
as well as any other requirements set forth in this Plan, with respect to each
Offering Period to be a Participant in such Offering Period.

7. Right to Purchase Shares.  Except as set forth below, during an Offering
Period each Participant in such Offering Period shall have a Purchase Right
consisting of the right to purchase the lesser of:

(a) that number of whole Shares arrived at by dividing Twenty Five Thousand
Dollars ($25,000.00) by the fair market value of a Share on the Offering Date of
such Offering Period; and

(b) 5,000 Shares (provided that with respect to the Initial Offering Period such
5,000 figure shall be 10,000).

The “fair market value” of Shares shall be determined in accordance with
paragraph 8 below. Shares may only be purchased under the Plan through a
Participant’s payroll withholding pursuant to paragraph 9 below. In no event
shall a Participant’s Purchase Right permit such Participant to acquire more
Shares in any calendar year than is permitted under paragraph 10(a) hereof.

Notwithstanding anything herein to the contrary, each Purchase Right shall
expire in accordance with paragraph 9(j) hereof.

8. Purchase Price.  The purchase price at which Shares may be acquired in a
given Purchase Period pursuant to the exercise of all or any portion of a
Purchase Right granted under the Plan (the “Offering Exercise Price”) shall be
set by the Board; provided, however, that the Offering Exercise Price shall not
be less than eighty-five percent (85%) of the lesser of (i) the fair market
value of the Shares on the Offering Date of the Offering Period of which the
Purchase Period is a part, or (ii) the fair market value of the Shares on the
Purchase Date for such Purchase Period. Unless otherwise provided by the Board
prior to the commencement of an Offering Period, the Offering Exercise Price for
each Purchase Period in that Offering Period shall be eighty-five percent (85%)
of the lesser of (i) the fair market value of the Shares on the Offering Date of
such Offering Period or (ii) the fair market value of the Shares on the given
Purchase Date. For purposes of the plan, the “fair market value” of the Shares
on the applicable dates shall be the closing sales price on The Nasdaq Global
Market (or the average of the closing bid and asked prices if the Shares are so
quoted instead) or as reported on such other national or regional securities
exchange or market system if the Shares are traded on such other exchange or
system instead, or as determined by the Board if the Shares are not so reported.
If the relevant date does not fall on a day on which the Shares are quoted on
The Nasdaq Global Market or such other national or regional securities exchange
or market, the date on which the fair market value per Share shall be
established shall be the last day on which the Shares were so quoted to such
relevant date.

9. Payment of Purchase Price.  Shares which are acquired pursuant to the
exercise of all or any portion of a Purchase Right may be paid for only by means
of payroll deductions from the Participant’s Compensation during the Offering
Period. For purposes of the Plan, a Participant’s “Compensation” with respect to
an Offering (i) shall include the Participant’s base salary before deduction for
any contributions to any plan maintained by a Participating Company and
described in section 401(k) or section 125 of the Code, commissions, overtime
and bonuses and (ii) shall not include annual awards, other incentive payments,
shift premiums, long-term disability, worker’s compensation or any other
payments not specifically referenced in (i). Except as set forth below, the
amount of Compensation to be withheld from a Participant’s Compensation during
each pay period shall be determined by the Participant’s subscription agreement.

(a) Election to Decrease, Increase or Stop Withholding.  During an Offering
Period, a Participant may elect to decrease the amount to be withheld as many
times as desired, or to stop withholding (by reducing the Participant’s
withholding election to 0%), from his or her Compensation by filing an amended
subscription agreement with the Company’s payroll office on or before the
“Change Notice Date.” The “Change Notice Date” shall initially be the seventh
(7th) day prior to the end of the first pay period for which such election is to
be effective; however, the Company may change such Change Notice Date from time
to time, upon reasonable notice. A Participant may elect to increase the amount
withheld from the Participant’s Compensation not more than twice for purposes of
any Purchase Period.

4

--------------------------------------------------------------------------------

 
 

(b) Limitations on Payroll Withholding.  The amount of payroll withholding with
respect to the Plan for any Participant during any pay period shall be no less
than one percent (1%) of the Participant’s Compensation (except where the
Participant has elected under Section 9(a) to decrease the amount of the
Participant’s withholding election to 0%) for such pay period, and, unless such
0% withholding is in effect, shall be in one percent (1%) increments not to
exceed ten percent (10%) of the Participant’s Compensation for such pay period.
Notwithstanding the foregoing, the Board may change the limits on payroll
withholding effective as of a future Offering Date, as determined by the Board,
upon reasonable notice. Amounts withheld shall be reduced by any amounts
contributed by the Participant and applied to the purchase of Company stock
pursuant to any other employee stock purchase plan qualifying under section 423
of the Code.

(c) Payroll Withholding.  Payroll deductions shall commence on the first payday
following the Offering Date and shall continue to the end of the Offering Period
unless sooner altered or terminated by the Participant or otherwise as provided
in the Plan.

(d) Participant Accounts.  An individual account shall be maintained under the
Plan for each Participant. All payroll deductions from a Participant’s
Compensation shall be credited to such account and shall be deposited with the
general funds of the Company. All payroll deductions received or held by the
Company may be used by the Company for any corporate purpose.

(e) No Interest Paid.  Interest shall not be paid on sums withheld from a
Participant’s Compensation, unless the Board elects to make such payments to all
Participants on a non-discriminatory basis.

(f) Exercise of Purchase Right.  On each Purchase Date of an Offering Period,
each Participant who has not withdrawn from the Offering or whose participation
in the Offering has not terminated on or before such Purchase Date shall
automatically acquire pursuant to the exercise of the Participant’s Purchase
Right the number of whole Shares arrived at by dividing the total amount of the
Participant’s accumulated payroll deductions for the Purchase Period by the
Offering Exercise Price; provided, however, in no event shall the number of
Shares purchased by the Participant exceed the number of Shares subject to the
Participant’s Purchase Right or the limitations imposed by paragraph 10(a)
hereof. No Shares shall be purchased on a Purchase Date on behalf of a
Participant whose participation in the Offering or the Plan has terminated on or
before such Purchase Date.

(g) Remaining Cash Balance.  Any cash balance remaining in a Participant’s
account at the end of a Purchase Date shall be refunded to the Participant as
soon as practicable after such Purchase Date. In the event the cash to be
returned to a Participant pursuant to the preceding sentence is an amount less
than the amount necessary to purchase a whole Share, the Company may establish
procedures whereby such cash is maintained in the Participant’s account and
applied toward the purchase of Shares in the subsequent Offering Period.

(h) Tax Withholding.  At the time a Purchase Right is exercised, in whole or in
part, or at the time some or all of the Shares received pursuant to a Purchase
Right are disposed of, the Participant shall make adequate provision for the
foreign, federal and state tax withholding obligations of the Company, if any,
which arise upon exercise of the Purchase Right and/or upon disposition of
Shares, respectively. The Company may, but shall not be obligated to, withhold
from the Participant’s Compensation the amount necessary to meet such
withholding obligations.

(i) Company Established Procedures.  The Company may, from time to time,
establish or change (i) a minimum required withholding amount for participation
in an Offering, (ii) limitations on the frequency and/or number of changes in
the amount withheld during an Offering, (iii) an exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, (iv) payroll withholding
in excess of or less than the amount designated by a Participant in order to
adjust for delays or mistakes in the Company’s processing of subscription
agreements, (v) the date(s) and manner by which the fair market value of the
Shares is determined for purposes of administration of the Plan and/or (vi) such
other limitations or procedures as deemed advisable by the Company in the
Company’s sole discretion which are consistent with the Plan and in accordance
with the requirements of section 423 of the Code.

5

--------------------------------------------------------------------------------

 
 

(j) Expiration of Purchase Right.  Any portion of a Participant’s Purchase Right
remaining unexercised after the end of the Offering Period to which such
Purchase Right relates shall expire immediately upon the end of such Offering
Period.

10. Limitations on Purchase of Shares; Rights as a Stockholder.

(a) Fair Market Value Limitation.  Notwithstanding any other provision of the
Plan, no Participant shall be entitled to purchase Shares under the Plan (and
under all other employee stock purchase plans which are intended to meet the
requirements of section 423 of the Code sponsored by the Company or a parent or
subsidiary corporation of the Company) at a rate which exceeds $25,000 in fair
market value, which fair market value is determined for Shares purchased during
a given Offering Period as of the Offering Date for such Offering Period (or
such other limit as may be imposed by the Code), for each calendar year in which
such Participant’s Purchase Right with respect to such Offering Period remains
outstanding under the Plan (and under all other employee stock purchase plans
described in this sentence).

(b) Pro Rata Allocation.  In the event the number of Shares which might be
purchased by all Participants in the Plan exceeds the number of Shares available
under the Plan (as set forth in paragraph 3), the Company shall make a pro rata
allocation of the remaining Shares in as uniform a manner as shall be
practicable and as the Company shall determine to be equitable.

(c) Rights as a Stockholder and Employee.  A Participant shall have no rights as
a stockholder by virtue of the Participant’s participation in the Plan until the
date of the issuance of a stock certificate(s) for the Shares being purchased
pursuant to the exercise of the Participant’s Purchase Right. No adjustment
shall be made for cash dividends or distributions or other rights for which the
record date is prior to the date such stock certificate(s) are issued. Nothing
herein shall confer upon a Participant any right to continue in the employ of
the Company, or any Participating Company or interfere in any way with any right
of the Company, to terminate the Participant’s employment at any time.

11. Withdrawal.  (a) Withdrawal From an Offering. A Participant may withdraw
from an Offering by signing and delivering to the Company’s payroll office, a
written notice of withdrawal on a form provided by the Company for such purpose
(a “Withdrawal Notice”). Such withdrawal may be elected at any time up to three
(3) full business days (or such other number of business days as deemed
advisable by the Company in its sole discretion for proper administration of the
Plan, upon reasonable notice) prior to the end of an Offering. Unless otherwise
indicated, withdrawal from an Offering shall not result in such Participant’s
withdrawal from the Plan or any succeeding Offering therein. Subject to
paragraph 11(c), by withdrawing from an Offering effective as of the close of a
given Offering, a Participant may immediately commence participation in the next
Offering commencing immediately thereafter by again satisfying the requirements
of paragraphs 4 and 6 above. A Participant is prohibited from again
participating in an Offering at any time upon withdrawal from such Offering. The
Company may impose, from time to time, a requirement that the notice of
withdrawal be on file with the Company’s payroll office for a reasonable period
prior to the effectiveness of the Participant’s withdrawal from an Offering.

(b) Return of Payroll Deductions.  Upon withdrawal from an Offering pursuant to
paragraph 11(a), the withdrawn Participant’s accumulated payroll deductions
which have not been applied toward the purchase of Shares under the Plan shall
be returned as soon as practicable after the withdrawal, without the payment of
any interest (unless the Board decides otherwise pursuant to paragraph 9(e)
above), to the Participant, and the Participant’s interest in the Offering shall
terminate. Such accumulated payroll deductions may not be applied to any other
Offering under the Plan.

6

--------------------------------------------------------------------------------

 
 

(c) Participation Following Withdrawal.  An employee who is also an officer or
director of the Company subject to section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (each a “Section 16 Affiliate”) and who is
deemed to “cease participation” in the Plan within the meaning of Rule 16b-3
promulgated under the Exchange Act as amended from time to time or any successor
rule or regulation (“Rule 16b-3”) as a consequence of his or her withdrawal from
an Offering pursuant to paragraph 11(a) above shall not again participate in the
Plan for at least six months after the date of such withdrawal (the “Withdrawal
Date”). Unless otherwise construed to be an earlier date pursuant to any
applicable law, the Withdrawal Date for purposes of this paragraph shall refer
to the date that the related Withdrawal Notice is sent or provided to the
Company as required by paragraph 11(a).

12. Termination of Employment.  Termination of a Participant’s employment with
the Company for any reason, including retirement, disability or death or the
failure of a Participant to remain an employee eligible to participate in the
Plan, shall terminate the Participant’s participation in the Plan immediately.
In such event, the payroll deductions credited to the Participant’s account
since the last Purchase Date shall, as soon as practicable, be returned to the
Participant or, in the case of the Participant’s death, to the Participant’s
legal representative, and all of the Participant’s right under the Plan shall
terminate. Interest shall not be paid on sums returned to a Participant pursuant
to this paragraph 12 unless the Board elects otherwise pursuant to paragraph
9(e) above. A Participant whose participation has been so terminated may again
become eligible to participate in the Plan by again satisfying the requirements
of paragraphs 4 and 6 above.

13. Transfer of Control.  A “Transfer of Control” shall be deemed to have
occurred in the event any of the following occurs with respect to Coronado.

(a) a merger or consolidation in which Coronado is not the surviving
corporation;

(b) a merger or consolidation in which Coronado is the surviving corporation
where the stockholders of Coronado before such merger or consolidation do not
retain, directly or indirectly, at least a majority of the beneficial interest
in the voting stock of Coronado;

(c) the sale, exchange, or transfer of all or substantially all of Coronado’s
assets other than a sale, exchange, or transfer to one (1) or more subsidiary
corporations (as defined in paragraph 1, above) of Coronado;

(d) the direct or indirect sale or exchange by the stockholders of Coronado of
all or substantially all of the stock of Coronado where the stockholders of
Coronado before such sale or exchange do not retain, directly or indirectly, at
least a majority of the beneficial interest in the voting stock of Coronado
after such sale or exchange; or

(e) the liquidation or dissolution of Coronado;

In the event of a Transfer of Control, the Board, in its sole discretion, may
arrange with the surviving, continuing, successor, or purchasing corporation, as
the case may be (the “Acquiring Corporation”), for the Acquiring Corporation to
assume Coronado’s rights and obligations under the Plan. All Purchase Rights
shall terminate effective as of the date of the Transfer of Control to the
extent that the Purchase Right is neither exercised as of the date of the
Transfer of Control nor assumed by the Acquiring Corporation. In the event of
such termination, the payroll deductions credited to a Participant’s account
since the last Purchase Date prior to such termination shall, as soon as
practicable, be returned to the Participant. Interest shall not be paid on such
sums returned to a Participant pursuant to this paragraph 13 unless the Board
elects otherwise pursuant to paragraph 9(e) above.

14. Capital Changes.  In the event of changes in the common stock of Coronado
due to a stock split, reverse stock split, stock dividend, recapitalization,
combination, reclassification, or like change in Coronado capitalization, or in
the event of any merger (including a merger effected for the purpose of changing
Coronado’s domicile), sale or other reorganization, appropriate adjustments
shall be made by Coronado in the securities subject to purchase under a Purchase
Right, the Plan’s share reserve, the number of Shares subject to a Purchase
Right, and in the purchase price per Share.

7

--------------------------------------------------------------------------------

 
 

15. Transferability.  A Purchase Right may not be transferred in any manner
otherwise than by will or the laws of descent and distribution and shall be
exercisable during the lifetime of the Participant only by the Participant.
Coronado, in its absolute discretion, may impose such restrictions on the
transferability of the Shares purchasable upon the exercise of a Purchase Right
as it deems appropriate, and any such restriction shall be set forth in the
respective subscription agreement and may be referred to on the certificates
evidencing such Shares.

16. Reports.  Each Participant who exercised all or part of his or her Purchase
Right for an Offering shall receive, as soon as practicable after the Purchase
Date of such Purchase Period, a report of such Participant’s account setting
forth the total payroll deductions accumulated, the number of Shares purchased,
the fair market value of such Shares, the date of purchase and the remaining
cash balance to be refunded or retained in the Participant’s account pursuant to
paragraph 9(g) above, if any. In addition, each Participant shall be provided
information concerning Coronado equivalent to that information generally made
available to Coronado’s common stockholders.

17. Plan Term.  This Plan shall continue until terminated by the Board.

18. Restriction on Issuance of Shares.  The issuance of Shares under the Plan
shall be subject to compliance with all applicable requirements of foreign,
federal or state law with respect to the Shares. A Purchase Right may not be
exercised if the issuance of Shares upon such exercise would constitute a
violation of any applicable foreign, federal or state securities laws or other
law or regulations. In addition, no Purchase Right may be exercised unless (i) a
registration statement under the Securities Act of 1933, as amended, shall at
the time of exercise of the Purchase Right be in effect with respect to the
Shares issuable upon exercise of the Purchase Right, or (ii) in the opinion of
legal counsel to Coronado, the Shares issuable upon exercise of the Purchase
Right may be issued in accordance with the terms of an applicable exemption from
the registration requirements of said Act. As a condition to the exercise of a
Purchase Right, Coronado may require a Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation, and to make any representation or warranty with respect
thereto as may be requested by the Company.

19. Legends.  The Company may at any time place legends or other identifying
symbols referencing any applicable foreign, federal and/or state securities
restrictions or any provision convenient in the administration of the Plan on
some or all of the certificates representing Shares issued under the Plan. A
Participant shall, at the request of Coronado, promptly present to Coronado any
and all certificates representing Shares acquired pursuant to a Purchase Right
in the possession of the Participant in order to carry out the provisions of
this paragraph 19. Unless otherwise specified by Coronado, legends placed on
such certificates may include but shall not be limited to the following:

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER THE EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION
IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF MADE
ON OR BEFORE            . THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE PLAN IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY
NOMINEE) PRIOR TO THIS DATE.”

20. Notification of Sale of Shares.  Coronado may require a Participant to give
Coronado prompt notice of any disposition of Shares acquired by exercise of a
Purchase Right within two (2) years from the date of granting such Purchase
Right or one year from the date of exercise of such Purchase Right. Coronado may
require that until such time as a Participant disposes of Shares acquired upon
exercise of a Purchase Right, the Participant shall hold all such Shares in the
Participant’s name (and not in the name of any nominee) until the lapse of the
time periods with respect to such Purchase Right referred to in the preceding
sentence. Coronado may direct that the certificates evidencing Shares acquired
by exercise of a Purchase Right refer to such requirement to give prompt notice
of disposition.

8

--------------------------------------------------------------------------------

 
 

21. Amendment or Termination of the Plan.  The Board may at any time amend or
terminate the Plan, except that such termination shall not affect Purchase
Rights previously granted under the Plan, nor may any amendment make any change
in a Purchase Right previously granted under the Plan which would adversely
affect the right of any Participant (except to the extent permitted by the Plan
or as may be necessary to qualify the Plan as an employee stock purchase plan
pursuant to section 423 of the Code or to obtain qualification or registration
of the Shares under applicable foreign, federal or state securities laws). In
addition, an amendment to the Plan must be approved by the stockholders of the
Company within twelve (12) months of the adoption of such amendment if such
amendment would change the number of Shares authorized for issuance under the
Plan or would change the definition of the employees (or class of employees)
eligible to participate in the Plan, including the corporations that may be
designated by the Board as Participating Companies.

22. Section 409A.  The Purchase Rights under the Plan are not intended to
constitute “nonqualified deferred compensation” within the meaning of section
409A of the Code. However, if at any time the Board or other administrator
determines that the Purchase Rights may be subject to section 409A of the Code,
the Board or other administrator shall have the right, in its sole discretion,
to amend the Plan and any outstanding Purchase Rights as it may determine is
necessary or desirable either to (a) exempt the Purchase Rights from section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Purchase Rights, or (b) comply with the
requirements of section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.

23. Additional Restrictions of Rule 16b-3.  The terms and conditions of Purchase
Rights granted hereunder to, and the purchase of Shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such Purchase Rights shall
contain, and the Shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

The foregoing Coronado Biosciences, Inc. 2012 Employee Stock Purchase Plan was
duly adopted by the Board of Directors of the Company on the 19th day of
December, 2011.

9

--------------------------------------------------------------------------------